Citation Nr: 0929541	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for residuals of 
exposure to asbestos.

4.  Entitlement to service connection for residuals of 
exposure to lead paint. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Baltimore, Maryland, that denied 
service connection for a left eye disability, an inguinal 
hernia, residuals of exposure to asbestos, and residuals of 
exposure to lead paint.

The Board notes that the Veteran requested a hearing before a 
Veteran's Law Judge.  However, the Veteran subsequently 
withdrew his request.  Therefore, no hearing was held in this 
matter.  38 C.F.R. § 20.704(e).

The issue of service connection for a left eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the Veteran's inguinal hernia 
was present during the Veteran's service or that it was 
caused or made worse by his service.  The evidence shows that 
the Veteran developed a hernia in or about 2004, which is 
many years after his military service.  

2.  There is no evidence that the Veteran has any disease or 
injury resulting from reported exposure to asbestos during 
his service.

3.  There is no evidence that the Veteran has any disease or 
injury resulting from reported exposure to lead paint during 
his service.




CONCLUSIONS OF LAW

1.  The Veteran's inguinal hernia is not due to a disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  The Veteran is not shown to have current disability due 
to residuals of any asbestos exposure during his service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The Veteran is not shown to have current disability due 
to residuals of any lead paint exposure during his service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant' s possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the above cited notice requirements were satisfied by 
two letters that were sent to the Veteran by the RO in March 
2006.  In the first letter, issued prior to the rating 
decision, the RO explained what the evidence needed to show 
in order to establish service connection for a claimed 
disability and informed the Veteran of VA's duty to assist 
him in substantiating his claims under the VCAA and the 
effect of this duty upon his claims.  The letter also 
explained the types of evidence that the Veteran was 
responsible for ensuring that VA received.  A second letter, 
which was also sent to the Veteran prior to the appealed from 
rating decision, adequately explained how VA assigns 
disability ratings and effective dates.   

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and the Veteran's DD-214.  The 
Board notes that the Veteran's service treatment records 
indicate that they were "reconstructed" at the Naval 
Hospital in Pautuxent River, Maryland in June 1970, prior to 
the Veteran's discharge from the Navy, because the Veteran's 
previous command lost his health record.  While the Board 
acknowledges that VA has a duty to obtain all relevant 
records that are in the custody of a federal department or 
agency, 38 C.F.R. § 3.159(c)(2), in this case the Board finds 
that attempting to obtain a more complete copy of the 
Veteran's service treatment records would be futile.  See id.  
Navy personnel at the Naval Air Station in Pautuxent River 
attempted to obtain these records in June 1970 after the 
Veteran returned from deserter status and surrendered to that 
command.  However, their attempts were unsuccessful.  
Therefore, the Board concludes that either additional service 
treatment records either no longer exist or that the 
custodian does not have them.  See id.  Moreover, it appears 
that the records on file are originals and there is nothing 
to suggest that there are outstanding records that could be 
found.

In an April 2006 statement, the Veteran denied receiving any 
treatment for the disabilities for which he is claiming 
service connection since his discharge from service.  
However, VA treatment records show that he was treated by VA 
for a hernia in 2005.  The file does not otherwise indicate 
that the Veteran received any treatment for his claimed 
disabilities.  Therefore, there is no indication that 
relevant evidence exists that was not obtained by VA.  

The Veteran was not afforded a VA examination in this case.  
In this regard, the Board notes that VA is required to 
provide a medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (b) the disability or 
symptoms may be associated with the Veteran's service; and 
(c) the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  In this case VA 
was not required to provide an examination with respect to 
the Veteran's claims for residuals of exposure to asbestos 
and of exposure to lead paint because the Veteran has not 
identified any disability or symptoms of a disability that he 
claims is attributable to such exposure(s).  Thus, there is 
no competent evidence of a current disability or symptoms of 
a disability so as to trigger VA's duty to provide an 
examination or to obtain a medical opinion.  With respect to 
the Veteran's claim for service connection for his hernia, 
the record does not contain any evidence indicating that this 
disability may be associated with the Veteran's military 
service.  The only treatment shown for hernia was 
approximately 35 years after the Veteran's service and, at 
the time he first sought treatment, the Veteran claimed that 
onset of his hernia was 8 months before.  Thus, VA's duty to 
provide an examination or obtain a medical with respect to 
the Veteran's claim for service connection for his hernia was 
not triggered.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties to notify and assist the Veteran 
pursuant to the VCAA. 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Hernia

The Veteran contends that his hernia is related to service.  
He contends that in October 1969, he jumped against a well 
deck to avoid being crushed against a ship's bulkhead by a 
crane.  He felt a "sting" after he jumped and sought 
treatment from a ship's medic.  He believes that this 
incident caused his hernia. 

Service treatment records from October 1969 are in the claims 
file.  They show that the Veteran was treated for complaints 
of distorted vision at the U.S. Naval Hospital in Portsmouth.  
Neither they, nor any other service treatment records, show 
any treatment for injuries sustained, or consistent with, 
jumping against a well deck.  The Veteran's service treatment 
records likewise do not show any complaints of, or treatment 
for, a hernia.  The Veteran's separation examination report 
dated in June 1970 indicates that his abdomen and viscera 
were normal.  On a Report of Medical History of the same 
date, the Veteran denied any stomach, liver, or intestinal 
troubles and denied having any medical complaints not 
elsewhere listed on the form.  Rather, he indicated that he 
"never felt better."  

VA treatment records show that in March 2005 the Veteran 
sought treatment for a left inguinal hernia that he reported 
had its onset approximately 8 months previously.  In June 
2005, the Veteran had surgery to correct the hernia.

There is no competent evidence that the Veteran's hernia, 
which, by his own report, onset in 2004, and was first 
treated in 2005, is related to his military service.  The 
Veteran's hernia did not occur until nearly 35 years after 
his service.  There is no evidence corroborating the 
Veteran's report that he was injured in October 1969 when he 
jumped into a well deck, but even assuming that this event 
actually occurred, there is no indication that it is in any 
way related to the Veteran's hernia which developed decades 
later.  While the Veteran may believe that his hernia is 
related to this incident, he lacks the specialized training 
and credentials necessary to explain the etiology of any 
medical condition.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

	B.  Residuals of Asbestos Exposure and Lead Paint 
Exposure

The Veteran claims that he has unidentified disabilities as a 
result of his exposure to asbestos and lead paint while in 
the military.  The Veteran claims that he was exposed to old, 
chipping paint that might have contained lead when he was in 
the military.  He also claims that he was exposed to asbestos 
while serving about the U.S.S. Shadwell, including during the 
ship's decommissioning.  

The Veteran's DD-214 shows that he served as a seaman 
apprentice and had approximately 9 months and 24 days of 
foreign or sea service.  A letter of appreciation from the 
commander of the U.S.S. Shadwell dated in January 1970 shows 
that the Veteran served aboard that ship while it was being 
inactivated and prepared for dry docking and transfer to the 
Reserve Fleet  A performance appraisal submitted by the 
Veteran shows that, while aboard the U.S.S. Shadwell,  he was 
assigned to work in the starboard pump room, was mainly 
concerned with preservation work, and that his most arduous 
task was working in the bilges.  The Board's internet 
research indicates that asbestos was used aboard the U.S.S. 
Shadwell.  Therefore, it is possible that the Veteran may 
have been exposed to asbestos during the decommissioning 
process.  It is unclear whether the paint referred to by the 
Veteran was, in fact, lead based paint.

However, even assuming that the Veteran was exposed to lead 
paint and/or asbestos during his service aboard the U.S.S. 
Shadwell, there is no evidence that he developed a disability 
as a result of such exposure(s).  The Veteran never 
identified any disabilities that he believes were caused by 
his exposure to either lead paint or to asbestos.  The 
Veteran did not identify, and denied receiving any treatment 
for, symptoms that he claimed were associated with exposure 
to either asbestos or lead paint.  

Moreover, the Veteran's VA treatment records do not show that 
the Veteran has any type of respiratory disability, although 
there was evidence of decreased breath sounds bilaterally in 
December 2005.  However, no diagnosis of a respiratory 
disability was made at that time, and there is no indication 
that the Veteran's decreased breath sounds occurred as a 
result of exposure to asbestos.  

While VA treatment records indicate that the Veteran 
expressed his concerns about possible latent effects of 
exposure to lead paint to his treating VA physician, there is 
no evidence that this physician, or any other health 
professional, diagnosed the Veteran with any type of lead 
related disability.  

Absent evidence of current disability, service connection for 
residuals of exposure to lead paint and residuals of exposure 
to asbestos cannot be granted. 

The benefit of the doubt doctrine is not applicable in this 
case because the weight of the evidence is against the 
Veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for an inguinal hernia is denied.  

Service connection for residuals of exposure to asbestos is 
denied.

Service connections for residuals of exposure to lead paint 
is denied.


REMAND

The Veteran claims that he has a disability of the left eye, 
consisting of obstructed vision in a small area, which is 
related to his military service, including exposure to alkali 
soap.  He has also noted a change in his visual acuity from 
the time of entry to the time of separation.

Service treatment records show that in September 1969 the 
Veteran complained of distorted vision and a blind spot in 
this left eye.  He then reported that these symptoms had been 
present for approximately three months.  A visual field exam 
that was administered in October 1969 was interpreted as 
normal.  An October 1969 eye examination yielded the 
conclusion that there was no clinical evidence of the 
etiology of the Veteran's visual symptoms.  

The Veteran's separation examination did not note any 
disabilities of the eye, other than refractive error of the 
left eye, which is not a disability for VA compensation 
purposes.  38 C.F.R. § 4.9.  The Veteran denied any eye 
problems or history of eye problems on the Report of Medical 
History prepared on the same date as his separation 
examination.  However, his report in this regard is 
contradicted by the above cited service treatment records.  

Given that the Veteran currently complains of a blind spot in 
his left eye, and that his service medical records show that 
he experienced the same symptom in service, for which no 
clear etiology was determined, the Board finds that an 
examination is warranted to determine whether the Veteran 
currently has a left eye disability and, if so, whether such 
disability is related to the symptoms that the Veteran 
reported experiencing during September and October of 1969.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his left 
eye.  Based on the response, the RO/AMC 
should undertake all necessary action to 
obtain copies of all clinical records that 
have not previously been obtained from any 
identified treatment source, including VA 
medical facilities if applicable.

2.  The Veteran should then be afforded a 
VA examination to determine whether he 
currently has an acquired disability of the 
left eye.  All necessary diagnostic testing 
and/or studies should be performed.  If an 
acquired left eye disability is diagnosed, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50% likely) that the left eye 
symptoms documented in the Veteran's 
service treatment records represented the 
onset of, or caused or aggravated, this 
disability.  The examiner should fully 
explain the rationale for his or her 
conclusions.  The examiner should review 
the claims file and should state that this 
was done in his or her report.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and given an opportunity to respond thereto  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


